Title: Bernard Peyton to Thomas Jefferson, 7 October 1819
From: Peyton, Bernard
To: Jefferson, Thomas


					
						Dear Sir,
						
							Rich’d
							7th October 1819
						
					
					Yours of the 1st: Inst: has been duely received & I have been searching this market in order to furnish the articles you wish, of the very best quality, but am sorry to say it does not afford a first rate English Cheese, there have been but three bro’t to this port this Fall, & they as presents to individuals, fortunately my good friend Major Gibbon (Collector of this Port) received one, and insisted I should send you a part of it with his respectful complts, which I have done, together with one of the best I could procure in the City, but fear it will fall far short of your wishes. The ship Biscuit I hope you will find very good, as I employed the best Baker in the City to make a Barrel especially for you of his best: These articles, with the 50 feet sheet Iron, will be forwarded tomorrow to Lynchburg, care Mr Archd Robertson, & hope they will reach you safe & in good time.
					I have not yet recd the articles you are expecting from Philadelphia & New York, when I do, shall they be forwarded to Poplar Forrest or Monticello?
					
						 great respect Dr sir Yours Very Truely & Sincerely
						
							Bernard Peyton
						
					
				